                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: WILLIAM T. POSA and                            : CHAPTER 13
       DONNA M. POSA                                  :
           Debtor(s)                                  :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         WILLIAM T. POSA and                          :
         DONNA M. POSA                                :
             Respondent(s)                            : CASE NO. 5-19-bk-03815


               TRUSTEE’S OBJECTION TO AMENDED CHAPTER 13 PLAN

                AND NOW, this 14th day of February, 2020, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(2) in that the debtor(s) has not
provided for full payment, in deferred cash payments, of all claims entitled to priority under 11
U.S.C. Sec. 507 – estimated due to unfiled returns.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:

                                                  Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097

                                   BY:            /s/Agatha R. McHale
                                                  Attorney for Trustee




Case 5:19-bk-03815-RNO          Doc 28 Filed 02/14/20 Entered 02/14/20 09:41:38              Desc
                                Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 14th day of February, 2020, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:19-bk-03815-RNO         Doc 28 Filed 02/14/20 Entered 02/14/20 09:41:38                Desc
                               Main Document    Page 2 of 2
